Case 8:19-cv-00449-CEH-JSS Document 33 Filed 04/22/19 Page 1 of 4 PageID 987




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

Waheed Nelson,

                     Plaintiff,
                                                Case No. 8:19-cv-00449-CEH-JSS
vs.

Bob Gualtieri, et al.,

                     Defendants.
                                   /

           JOINT MOTION FOR LEAVE TO CONDUCT THE
        MEETING OF THE PARTIES FOR PREPARATION OF THE
      PROPOSED CASE MANAGEMENT REPORT TELEPHONICALLY

       The parties to the above-captioned case, pursuant to Fed. R. Civ. P. 26(f) and

L.R. 3.01(c), file this joint motion requesting that they be permitted to conduct the

meeting of the parties for the purpose of preparing the proposed case management

report telephonically. In support of this motion, the parties state:

       1.     Counsel to this multi-party case are physically located throughout the

state in Tallahassee, Fort Myers, Maitland, Tampa, and Largo.

       2.     Due to the distance and difficulty in scheduling a time and place where

all counsel can be physically present, the parties have agreed that it would be most

efficient to conduct the meeting for the purpose of preparing the proposed case

management report telephonically.

       3.     Counsel for the parties have already spoken telephonically, on April 16,

2019, in furtherance of completing the proposed case management report and
Case 8:19-cv-00449-CEH-JSS Document 33 Filed 04/22/19 Page 2 of 4 PageID 988




anticipate that they will be able to complete the proposed case management report by

telephone and email, and without the necessity of an in-person meeting.

       4.      Accordingly, the parties respectfully request that the Court permit them

to conduct the conference to prepare the proposed case management report

telephonically.

                          CERTIFICATE OF COMPLIANCE

       Under L.R. 3.01(g), counsel for all parties state that they have conferred and

addressed the issues in this motion, which is being made jointly, and that counsel for

all parties are in agreement to the relief sought.




[remainder of page intentionally left blank]




                                               2
Case 8:19-cv-00449-CEH-JSS Document 33 Filed 04/22/19 Page 3 of 4 PageID 989




 /s/ Paul G. Rozelle                            /s/ Gabrielle Osborne
Paul G. Rozelle, Esq.                          Mindy McLaughlin, Esquire
Senior Associate Counsel                       Florida Bar No.: 96260
Florida Bar No.: 96260                         Gabrielle Osborne, Esquire
Pinellas County Sheriff’s Office               Florida Bar No.: 16856
10750 Ulmerton Road                            BEYTIN, MCLAUGHLIN,
Largo, FL 33778                                MCLAUGHLIN, O’HARA, KINMAN
Telephone: (727) 582-6274                      & BOCCHINO, P.A.
Facsimile: (727) 582-6459                      1706 East Eleventh Avenue
Email: prozelle@pcsonet.com                    Tampa, FL 33605
Email: amarcott1@pcsonet.com                   Tel (813) 226-3000; Fax (813) 226-3001
Attorney for Bob Gualtieri, in his             Email: jvbarnes@law-fla.com
Official Capacity as Sheriff of Pinellas       Email: lawfla@outlook.com
County, Florida                                Attorneys for Defendants Matthew
                                               Swick, M.D. and All Florida
                                               Orthopaedic Associates, P.A.


 /s/ David O. Doyle, Jr.                        /s/ Gregg A. Toomey
David O. Doyle, Jr., Esquire                   Gregg A. Toomey, Esq.
Florida Bar No. 84964                          Florida Bar No. 159689
Julie A. Tyk, Esquire                          THE TOOMEY LAW FIRM LLC
Florida Bar No. 84493                          The Old Robb & Stucky Building
PEARSON DOYLE MOHRE &                          1625 Hendry Street, Suite 203
PASTIS, LLP                                    Fort Myers, FL 33901
485 N. Keller Road , Suite 401                 Phone: (239)337-1630
Maitland, FL 32751                             Fax: (239)337-0307
(407) 647-0090 phone                           Email: gat@thetoomeylawfirm.com
(407) 647-0092 facsimile                       Email: alr@thetoomeylawfirm.com
Email: ddoyle@pearsonbitman.com                Email: hms@thetoomeylawfirm.com
Email: jtyk@pearsonbitman.com                  Attorneys for Defendants Corizon,
Attorneys for Defendant, Maxim                 LLC, Florida Department of
Healthcare Services, Inc.                      Corrections and Witchner Belizaire,
                                               M.D.




                                           3
Case 8:19-cv-00449-CEH-JSS Document 33 Filed 04/22/19 Page 4 of 4 PageID 990




/s/ Linda Bellomio Commons                            /s/ James V. Cook
Linda Bellomio Commons, Esq.                         JAMES V. COOK, ESQ.
Law Offices of Linda Bellomio Commons, P.A.          Florida Bar Number 0966843
Florida Bar No: 0778346                              314 West Jefferson Street
P.O. Box 340261                                      Tallahassee, FL 32301
Tampa, Florida 33694                                 (850) 222-8080
T: (352) 610-4416                                    (850) 561-0836 fax
Fax: (813) 265-3010                                  cookjv@gmail.com
Service E-mail: lcommons@aol.com                     Attorneys for Plaintiffs
Secondary email: dmheiser1@gmail.com
Attorneys for Plaintiffs



                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on April 22, 2019, I electronically filed the
foregoing with the Clerk of the Court by using the CM/ECF system, which will
send a notice of electronic filing to counsel of record.

                                              /s/ Paul G. Rozelle




                                          4
